The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2014

                                      No. 04-13-00705-CR

                                         Adam AYALA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1053
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER

        We grant in part the motion for extension of time to file appellant’s brief. We order the
brief due March 17, 2014. Counsel is advised that no further extensions of time will be granted
absent a showing of extraordinary circumstances. Any request for a further extension of time
must (1) show extraordinary circumstances, (2) advise the court of the efforts counsel has
expended in preparing the brief, and (3) provide the court reasonable assurance that the brief will
be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court